DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 6/14/2022 is acknowledged.
Claims 4, 6, and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/14/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 70 (Fig. 7), 80 (Fig. 8), 100 (Fig. 10a). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 1 to 8 have been used to designate the rotary encoder, the encoder element, the tracks, the sensors, the signal processing unit, and the region, respectively, and the set of adjacent poles. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words in length. Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 2-9 are objected to because of the following informalities:  
In claims 2-8, depending upon claim 1, “A magnetic encoder” is introduced which has already been recited in claim 1.
Claim 9 is objected to because it includes a reference character which is not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, the limitation “the first aspect of the invention” does not clearly set forth the metes and bounds of the patent protection desired.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 9,250,102).

Regarding claim 1, Takahashi et al. discloses a magnetic encoder (element MEa, Fig. 10) comprising an encoder element having at least two tracks (elements 1, 2, Fig. 10) of encoder regions, each region comprising a magnetic pole, the poles along each track being arranged as an alternating pattern of North and South poles (see Fig. 10), and one or more sensors (elements Sa, Sb, Fig. 9A), each sensor comprising one or more sensing elements associated with a respective track and generating an output that is indicative of the magnetic field associated with that track in the vicinity of the sensor (see Fig. 9A), in which at least one track has a differing number of poles to at least one of the other tracks (see Fig. 10), and in which the properties of the poles of a first one of the tracks differ along the track such that there is a periodic variation along the first track of the magnetic field emitted by the first track that is detected by the sensing elements associated with the first track which at least partially cancels out a corresponding periodic variation in field from the other tracks that is also detected by the sensing elements associated with the first track (see col. 14, line 12 though col. 15, line 4).
Regarding claim 2, Takahashi et al. discloses a magnetic encoder, in which the first track comprises at least two different designs of poles which are different in the properties of at least one of: shape, area, magnetic field strength and orientation compared with the poles of the other set, and proximity to geometrical features in the magnetized material or proximity to features in other magnetic components (see Fig. 10).
Regarding claim 3, Takahashi et al. discloses a magnetic encoder, in which the first track comprises poles that have different shapes such the magnetic field reaching the sensors from some poles is weaker than for others (see Fig. 10).
Regarding claim 5, Takahashi et al. discloses a magnetic encoder, in which the first track comprises a plurality of narrow poles compared with wider poles of a second track, such that the first track has more poles (i.e., 8 pole pairs) along a given length compared to the second track (i.e., 7 pole pairs) (see Fig. 10).
Regarding claim 7, Takahashi et al. discloses a magnetic encoder which comprises a rotary encoder with the two tracks arranged around a common axis (see Fig. 9A).
Regarding claim 9, Takahashi et al. discloses a magnetic encoder comprising an encoder element for use in a rotary encoder assembly of the first aspect of the invention (see Fig. 9A).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        



/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
8/4/2022